Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED
ESCROW AGREEMENT

This Second Amendment to Amended and Restated Escrow Agreement (“Second
Amendment”), dated as of the 30th day of August, 2005 (the “Effective Date”) is
by and among Far East Energy Corporation (“FEEC”), ConocoPhillips China Inc.
(“CPI”), and JP Morgan Trust Company (the “Escrow Agent”).

RECITALS

WHEREAS, the parties hereto are parties to that certain Amended and Restated
Escrow Agreement with an effective date of December 17, 2004 (“Amended Escrow
Agreement”).

WHEREAS, Section 4 of the Amended Escrow Agreement provides that, in the event
FEEC has not completed drilling one Phase Two horizontal well by June 30, 2005,
pursuant to that certain Shouyang Amended Farmout Agreement and that certain
Qinnan Amended Farmout Agreement, the amount required to be held in escrow shall
increase;

WHEREAS, pursuant to that certain Amendment to Amended and Restated Escrow
Agreement, dated effective June 24, 2005, the parties extended until August 31,
2005 the date for increasing the amount held in escrow; and

WHEREAS, the parties hereto desire to extend such increase in the escrow amount
under the Amended Escrow Agreement for one (1) month.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

1. In each instance where the Amended Escrow Agreement requires an increase in
the amount held in escrow after June 30, 2005, the date therefor shall be
amended to September 30, 2005.

2. This Second Amendment shall not affect any other provision of the Amended
Escrow Agreement other than as expressly stated herein, and the parties
otherwise ratify and affirm all other provisions of the Amended Escrow
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the Effective Date set forth above.

1

FAR EAST ENERGY CORPORATION

     
By:
  /s/ Bruce N. Huff
 
   
 
  Bruce N. Huff
Chief Financial Officer

CONOCOPHILLIPS CHINA INC.

     
By:
  /s/ Steve Park
 
   
 
  Steve Park
Vice President

JP MORGAN TRUST COMPANY, N.A.,
As Escrow Agent

     
By:
  /s/ May Ng
 
   
Name:
  May Ng
 
   
Title:
  Vice President, Trust Officer
 
   
 
   

2